Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 1 of 7 PageID #: 372



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SOPHIA RENEE COLEMAN,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:18-cv-00511-JRS-DLP
                                                      )
CHRISTOPHER BENSHIEMER,                               )
                                                      )
                              Defendant.              )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

       Plaintiff Sophia Renee Coleman brings this civil rights action pursuant to 42 U.S.C. § 1983.

The plaintiff alleges that the defendant, Christopher Benshiemer, violated her Fourth and Fourteenth

Amendment rights when he arrested her without a valid warrant. Before the Court is the defendant's

motion for summary judgment. For the reasons explained in this Order, the defendant is entitled to

summary judgment on all of Ms. Coleman's claims.

                                               I.
                                    Summary Judgment Standard

       Summary judgment is appropriate when the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the non-moving

party must set forth specific, admissible evidence showing that there is a material issue for trial. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record in the light most

favorable to the non-moving party and draws all reasonable inferences in that party's favor. See Darst

v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot weigh evidence or make
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 2 of 7 PageID #: 373



credibility determinations on summary judgment because those tasks are left to the fact-finder. See

O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

       A dispute about a material fact is genuine only "if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable jury

could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550 U.S.

372, 380 (2007).

                                                II.
                                       Factual Background

       The following facts are drawn from the undisputed evidence or, where disputed, are set forth

in the light most favorable to the non-moving party.

       Ms. Coleman was charged with forgery in 2014. She pled guilty to the charge and was

sentenced to three years on house arrest through community corrections. Dkt. 46-1, Deposition of

Sophia Coleman, at 14. On February 3, 2017, her house arrest was revoked and she was remanded

to IDOC custody. Upon her return to the Indiana Department of Correct, (IDOC), Ms. Coleman's

earliest possible release date (EPRD) was March 25, 2018. Id. at 15.

       On June 13, 2017, Plaintiff was transferred to a work release program at the Craine House in

Indianapolis, Indiana. Her EPRD remained March 25, 2018. Id. at 16. On August 28, 2017,

Ms. Coleman was found with a cell phone, which was a violation of Craine House rules. She feared

she would be returned to a prison facility because she had violated the Craine House rules. Rather

than risk returning to prison, on August 28, 2017, she absconded from state custody at the Craine

House. Id. at 17. The same day, she contacted Indianapolis Metro Police Department and informed

them that she had left Craine House and that she would turn herself in once she regained custody of

her child. The dispatch officer said there was no warrant for Ms. Coleman but that it might take 48

hours for it to show up in the department's computer system. Id. at 18-19.
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 3 of 7 PageID #: 374




         On August 29, 2017, IDOC issued a "Warrant for Retaking Offender," Warrant No. 2017-

 088, to return Plaintiff to IDOC custody. Dkt. 40-1. Ms. Coleman believes that the warrant violates

 IDOC policy because it was not signed by a judge. Dkt. 46-1 at 45-47.

         Ms. Coleman tried to regain custody of her child from the Department of Child Services

 (DCS). A DCS employee told Ms. Coleman that Ms. Coleman could not take care of her child

 because she was a fugitive from the law. Id. at 22. Ms. Coleman tried to turn herself in on many

 occasions but was always told that there was no warrant for her arrest. She did not contact Craine

 House. Id. at 24-25.

         During this time, Ms. Coleman learned she was pregnant. Her doctor told her about a prison

 program that allowed a mother to keep her newborn with her in prison, so Ms. Coleman renewed

 her efforts to turn herself in. Id. at 25. She called the state court, bail bondsmen, and the sheriff's

 department and was repeatedly told that there was no warrant for her arrest. She was very worried

 and asked her doctors and social workers to call on her behalf to try to turn herself in. Id. at 26-27.

 She checked the IDOC website and saw that she was not listed as escaped. A form she received

 from the Internal Revenue Service showed that she had been incarcerated during the time that she

 had escaped. Id. at 29.

         On May 21, 2018, a few days after Ms. Coleman delivered her baby, defendant

 Benshiemer removed Ms. Coleman from her residence and returned her to IDOC custody. Id. at

 30, 32, 34. She was taken to Indiana Women's Prison. After three days in the infirmary she was

 placed in solitary confinement. Id. at 28, 24-25. Upon her return to IDOC custody, Ms. Coleman's

 EPRD was December 18, 2018. This was based on the amount of time left on her original sentence

 prior to absconding IDOC custody. Id. at 39-40.

         On June 1, 2018, IDOC held a disciplinary hearing regarding Ms. Coleman's alleged
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 4 of 7 PageID #: 375




 illegal possession of a cell phone while at Craine House, as well as her escape from Craine House.

 She was found guilty of both disciplinary violations and her EPRD changed from December 18,

 2018, to January 17, 2019. Id. at 37-38; 41. She was released from IDOC custody on January 17,

 2019. Id. at 41. She never filed a petition for writ of habeas corpus alleging any constitutional

 violation and neither her conviction nor her disciplinary convictions were ever overturned. Id. at

 51-52.

                                                 III.
                                              Discussion

          The defendant argues that Ms. Coleman's claim should be construed as an official capacity

 claim and is therefore barred by the Eleventh Amendment. But the Seventh Circuit has held that

 "in a suit where the complaint alleges the tortious conduct of an individual acting under color of

 state law, an individual capacity suit plainly lies, even if the plaintiff failed to spell out the

 defendant's capacity in the complaint." Hill v. Shelander, 924 F.2d 1370, 1374 (7th Cir. 1991).

          The defendant argues that he is entitled to qualified immunity because retaking

 Ms. Coleman into IDOC custody did not violate the Fourth Amendment. Qualified immunity from

 suit under § 1983 is founded on the principle that government employees should not be held

 personally liable "insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known" at the time. Harlow v.

 Fitzgerald, 457 U.S. 800, 818 (1982). Application of qualified immunity has two prongs, (1)

 whether the plaintiff suffered the deprivation of a constitutional right and, if so, (2) whether the

 right was clearly established at the time of the alleged conduct. The district court has discretion as

 to which prong to apply first because in some cases it is more prudent to find that a constitutional

 right is not clearly established rather than decide an unsettled constitutional question. Pearson v.
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 5 of 7 PageID #: 376




 Callahan, 555 U.S. 223, 236-242 (2009) (partially overruling Saucier v. Katz, 533 U.S. 194

 (2001)). Because it is dispositive, the Court will address the first prong first.

        The undisputed evidence shows that the defendant took Ms. Coleman back into IDOC

 custody pursuant to a warrant issued by the IDOC. The warrant was issued pursuant to Indiana

 Code § 11-8-2-5 which gives the IDOC Commissioner authority to "issue warrants for the return

 of escaped committed persons (an employee of the department or any person authorized to execute

 warrants may execute a warrant issued for the return of an escaped person)." Neither party points

 to caselaw discussing the constitutionality of this provision.

        This Court holds that Ms. Coleman's Fourth Amendment rights were not violated when she

 was returned to IDOC custody following her escape from Craine House pursuant to a warrant

 issued pursuant to Indiana Code 11-8-2-5. The Fourth Amendment provides that a judge may issue

 a warrant only "upon probable cause, supported by oath or affirmation, and particularly describing

 the place to be searched, and the persons or things to be seized." But Ms. Coleman was not in the

 position of a free citizen facing arrest. She had already been convicted and sentenced when she

 absconded from state custody. In such circumstances, the Fourth Amendment oath or affirmation

 clause does not apply. See Gravely v. Madden, 142 F.3d 345, 348 (6th Cir. 1998) ("The Fourth

 Amendment is not triggered anew by attempts at recapture because the convict has already been

 "seized," tried, convicted, and incarcerated.").

        It is well settled that convicted prisoners do not enjoy the full protections of the Fourth

 Amendment. See King v. McCarty, 781 F.3d 889, 899 (7th Cir. 2015). The Supreme Court has

 held that a judicial warrant is not required in the probation setting. Griffin v. Wisconsin, 483 U.S.

 868, 876, 107 S. Ct. 3164, 3170, 97 L. Ed. 2d 709 (1987) ("warrant requirement would interfere .

 . . with the probation system, setting up a magistrate rather than the probation officer as the judge
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 6 of 7 PageID #: 377




 of how close a supervision the probationer requires"); see also Henderson v. Simms, 223 F.3d 267

 (4th Cir. 2000) (Maryland statute authorizing prison wardens to issue retake warrants for parolees

 was found by the Fourth Circuit not to violate the Fourth Amendment); Sherman v. U.S. Parole

 Comm'n, 502 F.3d 869, 885 (9th Cir. 2007) ("We hold that neither 18 U.S.C. § 4213 nor the Fourth

 Amendment require an oath or affirmation for the issuance of a valid administrative warrant for

 the retaking of an alleged parole violator."). Other courts have interpreted Griffin to apply in the

 context of the retaking of an escaped prisoner. See United States v. Lucas, 499 F.3d 769, 777 (8th

 Cir. 2007) (administrative warrant and search of apartment for convicted escapee did not violate

 Fourth Amendment).

        Although the circumstances of the defendant's recapture of Ms. Coleman within days of

 her giving birth to a child are unfortunate, particularly in light of her repeated attempts to turn

 herself in, her return to IDOC custody did not violate the Fourth Amendment.1 In the absence of a

 constitutional violation, the defendant is entitled to qualified immunity. Because there was no

 constitutional violation the Court need not consider whether the right was clearly established, nor

 need the Court consider the defendant's assertion that the plaintiff's claims are barred by Heck.




 1
   Ms. Coleman argued at her deposition that her arrest violated IDOC policy, but violations of state
 law or IDOC policy do not support a claim under § 1983. See Waubanascum v. Shawano Cty., 416
 F.3d 658, 670 (7th Cir. 2005) (stating a violation of state law does not provide a basis for liability
 under § 1983); J.H. ex rel. Higgin v. Johnson, 346 F.3d 788, 793 (7th Cir. 2003) ("State law
 violations do not form the basis for imposing § 1983 liability.").
Case 2:18-cv-00511-JRS-DLP Document 62 Filed 06/25/20 Page 7 of 7 PageID #: 378




                                              IV.
                                           Conclusion

        For the reasons stated above, the defendants' motion for summary judgment, dkt. [38], is

 granted. Final judgment consistent with this Order shall issue.

        IT IS SO ORDERED.



                   6/25/2020
        Date: ________________




 Distribution:

 SOPHIA RENEE COLEMAN
 2002 W. Morris St.
 Indianapolis, IN 46221

 Courtney Lyn Abshire
 courtney.abshire@atg.in.gov

 David W. Craig
 CRAIG KELLEY & FAULTLESS
 dcraig@ckflaw.com

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov
